DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/22 has been entered.
 

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “the second driver current level and the third driver efficiency level”.  Examiner assumes this is a typographical error and Applicant intended to claim “the second driver efficiency level and the third driver efficiency level”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Graf et al. (US 2015/0292959) in view of Nakatani (US 2016/0372035) and Lee et al. (US 2021/0082352).

	Regarding claim 1, Graf discloses a method for correcting temperature measurement, comprising: measuring an ambient temperature of an environment by a temperature sensor of an electronic device, wherein the electronic device includes a display panel driven by a display driver (abstract, fig. 1, ¶ 2-9, ¶ 30-33);
	determining a power consumption of the display driver, including: determining a brightness setting of the display panel (fig. 1, ¶ 2-9, ¶ 30-33, intensity of the display used to estimate power consumption);
	and determining the power consumption of the display driver (fig. 1, ¶ 2-9, ¶ 30-33, intensity of the display used to estimate power consumption);
	in accordance with the determined power consumption of the display driver, determining an ambient temperature correction (fig. 1, ¶ 2-9, ¶ 34-44);
	and correcting the measured ambient temperature using the ambient temperature correction (fig. 1, ¶ 2-9, ¶ 34-44).
	Graf fails to disclose estimating a display driver current based on a linear relationship between the brightness setting and the display driver current; based on the display driver current, estimating a driver efficiency of the display driver; and determining the power consumption of the display driver based on a predetermined display driver voltage, the display driver current, and the driver efficiency.
	
	Nakatani teaches estimating a display driver current based on a linear relationship between the brightness setting and the display driver current (¶ 201-207, current obtained based on linear relationship between current and luminance to determine power consumption).
	Graf and Nakatani are both directed to display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the brightness determination of Graf with the well-known brightness/current relationship of Nakatani since such a modification provides that current and power consumption of the panel can be obtained (Nakatani, ¶ 201-202) and maintains an excellent display quality with less decrease in image quality (Nakatani, ¶ 3).

	Lee teaches based on the display driver current, estimating a driver efficiency of the display driver (¶ 3-7, ¶ 96-101, high-power and low-power modes based on whether power consumption is large or small, e.g., high-power mode consumes more power and increases amount of heat emitted);
	and determining the power consumption of the display driver based on a predetermined display driver voltage, the display driver current, and the driver efficiency (¶ 3-7, ¶ 96-101, high-power and low-power modes based on whether power consumption is large or small, e.g., high-power mode consumes more power and increases amount of heat emitted; error in temperature sensor varies depending on display mode of source driver).
	Graf in view of Nakatani and Lee are both directed to temperature sensor compensation for display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Graf in view of Nakatani with the display mode determination of Lee since such a modification corrects for error in a temperature sensor depending on display mode of a source driver (Lee, ¶ 101, ¶ 7).

	Regarding claim 3, Lee further teaches wherein the driver efficiency of the display driver is established based on the display driver current using a predefined display efficiency lookup table that correlates a plurality of efficiency levels with a plurality of predefined drive current levels of the display driver (¶ 3-7, ¶ 96-103, memory stores data for high-power mode and low-power mode; see also ¶ 112-117).

	Regarding claim 6, Lee further teaches wherein the ambient temperature correction is determined based on the determined power consumption of the display driver using a temperature correction lookup table that correlates a plurality of correction values with a plurality of display driver power levels (¶ 3-7, ¶ 96-103, memory stores data for high-power mode and low-power mode; see also ¶ 112-117). 

	Regarding claim 7, Graf discloses wherein the temperature correction lookup table is based on a particular device type and a location of the temperature sensor within the electronic device (fig. 1, ¶ 35-43, dynamic thermal model of the mobile device disclosed).

	Regarding claim 8, Graf discloses wherein the display panel uses light emitting diode (LED) backlighting (fig. 1, ¶ 2, ¶ 14, mobile phone disclosed; *Examiner takes official notice that the use of an LED backlight in a mobile phone is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Graf with the well-known LED backlight since such a modification achieves the predictable result of providing a backlit display for viewing mobile phone content. Applicant has not traversed Examiner’s assertion of official notice in the reply filed 1/31/22, and thus the use of an LED backlight in a mobile phone is taken to be admitted prior art [see MPEP 2144.03]).

	Regarding claim 9, Graf discloses wherein the electronic device includes a voice-activated display assistant device having a microphone and a touch-sensitive display surface (fig. 1, ¶ 2, ¶ 14, mobile phone disclosed; *Examiner takes official notice that a voice-activated display assistant device having a microphone and a touch-sensitive display surface is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Graf with the well-known voice-activated display assistant device having a microphone and a touch-sensitive display surface since such a modification achieves the predictable result of providing a mobile voice-activated display assistant capable of receiving touch input. Applicant has not traversed Examiner’s assertion of official notice in the reply filed 1/31/22, and thus a voice-activated display assistant device having a microphone and a touch-sensitive display surface is taken to be admitted prior art [see MPEP 2144.03]).

	Regarding claim 10, this claim is rejected under the same rationale as claim 1.

	Regarding claim 12, this claim is rejected under the same rationale as claim 3.

	Regarding claim 13, this claim is rejected under the same rationale as claim 6.

	Regarding claim 14, Graf discloses a plurality of additional heat-generating components that are located at different portions of the electronic device with respect to a location of the temperature sensor (fig. 1, ¶ 3-10, ¶ 30-39, e.g., battery, CPU);
	wherein the one or more programs further includes programs for, for each additional heat-generating component, measuring a respective power consumption of the additional heat-generating component using a distinct power monitoring unit (fig. 1, ¶ 3-10, ¶ 30-44, additional temperature sensors utilized, battery charge level, CPU load determined);
	and wherein the ambient temperature correction is determined based on the power consumption of the display driver and the power consumptions of the additional heat- generating components (fig. 1, ¶ 3-10, ¶ 30-44).

	Regarding claim 15, Graf discloses a non-transitory, computer-readable medium, storing one or more programs configured for execution by one or more processors, the one or more programs comprising instructions (fig. 1, ¶ 2, ¶ 22).
	The remaining limitations of claim 15 are rejected under the same rationale as claim 1.

	Regarding claim 16, this claim is rejected under the same rationale as claim 14.

	Regarding claim 17, Graf discloses wherein the additional heat-generating component includes a processor core of the electronic device (fig. 1, ¶ 3-10, ¶ 30-44, CPU).

	Regarding claim 18, Graf discloses wherein the additional heat-generating component include a speaker (fig. 1, ¶ 3-10, ¶ 14, ¶ 30-44; *Examiner takes official notice that a speaker as a heat source is well-known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Graf with the well-known speaker as a heat source since such a modification provides for temperature compensation by taking into account heat generated by the heat sources of the device [Graf, ¶ 5, ¶ 35]. Applicant has not traversed Examiner’s assertion of official notice in the reply filed 1/31/22, and thus a speaker as a heat source is taken to be admitted prior art [see MPEP 2144.03]).

	Regarding claim 19, Graf discloses correlating a plurality of heat power levels of the additional heat-generating component with a plurality of correction values (fig. 1, ¶ 3-10, ¶ 30-44, e.g., power consumed/charge level used for compensation).
	Lee further teaches wherein the ambient temperature correction is determined based on a temperature correction lookup table correlating a plurality of display driver power levels with a plurality of correction values (¶ 3-7, ¶ 96-103, memory stores data for high-power mode and low-power mode; see also ¶ 112-117).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Nakatani and Lee as applied to claims 1 and 10 above, and further in view of Aljabari (US 2009/0144014).

	Regarding claim 2, Graf discloses wherein: the electronic device includes a housing and a plurality of additional heat-generating components enclosed within the housing (fig. 1, ¶ 3-10, ¶ 30-37);
	the temperature sensor is disposed at a location that is immediately adjacent to the housing (fig. 1, ¶ 3-10, ¶ 30-37);
	and the temperature sensor is at least partially insulated thermally from the display driver and additional heat-generating components (fig. 1, ¶ 3-10, ¶ 30-37).
	Graf in view of Nakatani and Lee fails to disclose a location that corresponds to an average distance away from the display driver and the plurality of additional heat-generating components, the location being selected in the housing to maximize the average distance.
	Aljabari teaches a location that corresponds to an average distance away from the display driver and the plurality of additional heat-generating components, the location being selected in the housing to maximize the average distance (abstract, fig. 1, fig. 4, ¶ 14-16, temperature sensors placed in about the coldest location within the device).
	Graf in view of Nakatani and Lee and Aljabari are both directed to devices with temperature sensors.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Graf in view of Nakatani and Lee with the temperature sensors of Aljabari since such a modification provides accurate ambient temperature sensing (Aljabari, ¶ 2, ¶ 14).

	Regarding claim 11, this claim is rejected under the same rationale as claim 2.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Nakatani and Lee as applied to claim 3 above, and further in view of Kuo et al. (US 2014/0198451).

	Regarding claim 4, Graf in view of Nakatani and Lee fails to disclose wherein the estimating the driver efficiency of the display driver further comprises: 104248-5401-US25identifying the display driver current in the plurality of predefined drive current levels; determining a first efficiency level from the display efficiency lookup table based on the identified display driver current; and associating the driver efficiency of the display driver with the first efficiency level.
	Kuo teaches wherein the estimating the driver efficiency of the display driver further comprises: 104248-5401-US25identifying the display driver current in the plurality of predefined drive current levels (fig. 5, ¶ 24-38);
	determining a first efficiency level from the display efficiency lookup table based on the identified display driver current (fig. 5, ¶ 24-38, efficiency lookup table disclosed);
	and associating the driver efficiency of the display driver with the first efficiency level (fig. 5, ¶ 24-38, efficiency lookup table disclosed).
	Graf in view of Nakatani and Lee and Kuo are both directed to thermal sensing circuits for electronic devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Graf in view of Nakatani and Lee with the efficiency lookup table of Kuo since such a modification provides for sensing working current and determining the thermal state of different locations of a device (Kuo, ¶ 15).

	Regarding claim 5, Graf in view of Nakatani and Lee fails to disclose wherein the plurality of predefined drive current levels is ordered in magnitude to an ordered sequence, and the estimating the driver efficiency of the display driver further comprises: identifying a second driver current level and a third driver current level that are next to each other in the ordered sequence of the predefined drive current levels, the display driver current has a magnitude in a range defined by the second driver current level and the third driver current level; and based on the magnitude of the display driver current, determining the driver efficiency from a second driver efficiency level and a third driver efficiency level, the second driver current level and the third driver efficiency level corresponding to the second driver current level and the third driver current level in the display efficiency lookup table, respectively.
	Kuo teaches wherein the plurality of predefined drive current levels is ordered in magnitude to an ordered sequence (fig. 5, ¶ 24-38, efficiency lookup table disclosed),
	and the estimating the driver efficiency of the display driver further comprises: identifying a second driver current level and a third driver current level that are next to each other in the ordered sequence of the predefined drive current levels, the display driver current has a magnitude in a range defined by the second driver current level and the third driver current level (fig. 5, ¶ 24-38, efficiency lookup table disclosed);
	and based on the magnitude of the display driver current, determining the driver efficiency from a second driver efficiency level and a third driver efficiency level, the second driver current level and the third driver efficiency level corresponding to the second driver current level and the third driver current level in the display efficiency lookup table, respectively (fig. 5, ¶ 24-38, efficiency lookup table disclosed).
	Graf in view of Nakatani and Lee and Kuo are both directed to thermal sensing circuits for electronic devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Graf in view of Nakatani and Lee with the efficiency lookup table of Kuo since such a modification provides for sensing working current and determining the thermal state of different locations of a device (Kuo, ¶ 15).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Graf in view of Nakatani and Lee as applied to claim 16 above, and further in view of Dunn et al. (US 2019/0339312).

	Regarding claim 20, Graf in view of Nakatani and Lee fails to disclose wherein the power monitoring unit has a sampling rate and a power averaging frequency, the one or more programs further comprising instructions for: measuring an electronic voltage and an electronic current of the additional heat-generating component using the power monitoring unit at the sampling rate and during each power averaging duration corresponding to the power averaging frequency; and during each power averaging duration, determining the power consumption of the additional heat-generating component, including: determining a power consumption level of the additional heat-generating component at the sampling rate based on the electronic voltage and current; and averaging the power consumption level of the additional heat-generating component during the respective power averaging duration.
	Dunn teaches wherein the power monitoring unit has a sampling rate and a power averaging frequency (abstract, ¶ 7-8, fig. 9, ¶ 37-39, current and voltage measured to determine power consumption, power consumption is averaged for a predetermined target time),
	the one or more programs further comprising instructions for: measuring an electronic voltage and an electronic current of the additional heat-generating component using the power monitoring unit at the sampling rate and during each power averaging duration corresponding to the power averaging frequency (¶ 7-8, fig. 9, ¶ 37-39, current and voltage measured to determine power consumption, power consumption is averaged for a predetermined target time);
	and during each power averaging duration, determining the power consumption of the additional heat-generating component, including: determining a power consumption level of the additional heat-generating component at the sampling rate based on the electronic voltage and current (¶ 7-8, fig. 9, ¶ 37-39, current and voltage measured to determine power consumption, power consumption is averaged for a predetermined target time);
	and averaging the power consumption level of the additional heat-generating component during the respective power averaging duration (¶ 7-8, fig. 9, ¶ 37-39, current and voltage measured to determine power consumption, power consumption is averaged for a predetermined target time).
	Graf in view of Nakatani and Lee and Dunn are both directed to power consumption measurement for an electronic display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Graf in view of Nakatani and Lee with the power consumption measurement of Dunn since such a modification provides a simulated electric meter (Dunn, ¶ 6) which can provide measurements for updating various power consumption measures (Dunn, ¶ 38).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mori et al. (US 2011/0205442) - ¶ 45


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626